DETAILED ACTION

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) 

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 3 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites a set/group of elements without indicating the nature of the set.  Original claim 3 indicates the set is consisting in nature. Claim 3 has been amended such that the group is no longer be ‘consisting’.  It is unclear if the group is intended to be comprising in nature and thus open to any/all other possible members.  
	Claim 9, lines 9-10: there is no antecedent basis for “the content” this makes it unclear if the claim is limited to modes with no more than one content.  Compare with claim 3 which indicates the gas can have plural fluorine compounds.  If an atmosphere contains .4% carbon tetrafluoride and 0.3% sulfur hexafluoride, one could not reasonably determine if “the content” would correspond to 0.7% or 0.4% or 0.3%.  It is suggested claim 9 recites the fluorine-comprising gas consists of a fluorine compound. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10  and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Draka (WO 2015/002530) in view of Han 2011/0058780 Jourdier 2005/0262876, and Gilliand 4810276.

Claim 1: The preamble of claim 1 is met by page 1, lines 4-7 of Draka.
Step i) is disclosed by Draka at least at page 5, lines 9-12.
Step ii) is disclosed by Draka at least at page 5, lines 13-16.  The language “to form from its periphery to its center…” is understood to be an intended use because the tube has nothing at its center.  The purpose of the process is to form the fiber/preform with a core at is center with at least one surrounding cladding (Draka, page 13, lines 22-24); no explicit step of ‘forming’ is recited. 
Step iii) is disclosed at least at page 5, lines 17-19 of Draka.
The optional collapsing (step iv) is disclosed at page 5, line 23 of Draka.  Draka.  Page 8, lines 23-24 indicates the collapsing can be used to form a ‘primary preform’; one of ordinary skill would understand this to mean a preform with a core and at least one cladding which is different from the material of the core. IN the alternative: one can consider that the first vitrified layers  (Draka page 5, line 15) to be cladding layers and subsequent layers be core layers.    For example if there are 100 layers then the first 50 can correspond to cladding layers and the final 50 layers form a core (after the collapsing).
Step v): Draka broadly discloses preparing an [intermediate] cladding layer at the paragraph bridging pages 17-18 which discloses making a fiber with a buried optical cladding. The buried cladding corresponds to the fluorine-doped silica and necessitates additional material to bury the buried cladding.  This fluorine-doped buried/intermediate cladding is provided on the solid rod (primary preform) by means of an “external vapour deposition process” .  However Draka does not mention ‘flame hydrolysis’. Gilliland discloses that optical fiber preforms can be made with flame hydrolysis (col. 8, lines 43-68) which is an external vapor deposition process which deposits glass soot particles.  Gilliland at col. 1, lines 21-29 discloses that glass soot deposition on the outside of a starting member is a usual process for making fibers  It would have been obvious to use flame hydrolysis for Draka ‘external vapour deposition’ of the cladding because it is a usual mode of depositing glass and since the prior art does not appear to recognize any other external vapour deposition process.  The drying and consolidating are disclosed at col. 3, lines 26—29 of Gilliland: it would have been obvious to dry the cladding to remove the water (hydroxides) which is an inherent byproduct of hydrolysis.  
Lines 38-45 of claim 1:  Draka does not teach the design of the optical fiber with a buried cladding (page 18, lines 5-6).  Han teaches a fiber design with a buried (i.e. depressed) cladding; [0036] of Han teaches the advantages of the fiber design.  Table 1 on page 4 of Han discloses embodiments of the advantageous fiber design. Fibers Nos. 3 and 6-10 have a C/A value greater than 3.5.  For example fiber 3 has C/A  = 36.0/8.45 = 4.26.  It would have been obvious to deposit sufficient glass of the appropriate compositions on the Draka deposited rod so as to have structure and material composition to create the fiber as disclosed at table 1 of Han for the advantages taught by Han at [0036].  Draka (page 12, lines 14-15) teaches supplying the fluorine in a gaseous form. [0031] –[0032] of Han teaches supplying fluorine gas when depositing silica.  It would have been obvious to supply fluorine gas to the reaction gases when creating the buried cladding so as to be able to control the amount of fluorine being doped at a particular location of the cladding: for example to create the refractive index gradient needed to make the region between b and c of Han’s figure 5.
Step vi) of claim 1 Draka teaches depositing natural silica at page 18, lines 3. [0007] of Jourdier teaches that it is too expensive to deposit the outer cladding by using synthetic silica or silica soot and that natural silica can be deposited to make the outermost cladding.  It would have been obvious to use deposit and melt natural silica particles to form the outer cladding of the Han designed fiber preform so as to reduce the cost of making the preform – as compared to synthesizing silica/soot.  For example the cladding disclosed at [0027] of  Han. 

Claim 2: Draka and Han do not disclose the amount of fluorine.  It would have been obvious to perform routine experimentation to determine the amount of fluorine needed to get the desired effect from fluorine.  See [0024] of Han.
Claim 3: Han discloses the gases at [0032].  As does Draka at page 12.
Claim 4: see table 1 on page 4 of Han. Fiber No. 3 c/a = 36.0/8.45 = 4.26.  
Claims 5, 20 and 21: Draka teaches a gaseous silicon precursor at page 12, line 3. 
Claim 6: see table 1 on page 4 of Han. Fiber No. 3
Claim 7: see [0013] of Jourdier.
Claim 8: the fluorine gas would inherently dry the layers.  Also it would have been obvious to produce multiple preforms simultaneously make plural preforms and be using a fluorine gas with one step of one preform during the drying of another preform. 
Claims 9-10: does not define over the prior art because the claim does not require any further      step and does not limit any required steps.  The claim mentions “simultaneously drying and doping” without requiring such additional steps.  See also MPEP 2111.04 which indicate Applicant’s may use ‘wherein’ clauses to provide suggested (but not required) steps.
Claim 12 is clearly met
Claims 13-15: see table 1 on page 4 of Han. Fiber No. 3
Claim 16: see table 1 on page 4 of Han. Fiber No. 6.
Claim 17: the title of the Han document.
Claim 18: see table 1 on page 4 of Han. Fiber No. 6. One can consider the fiber to have the diameters as claimed because one would expect no clear boundaries for the layers/diameters. One of ordinary skill would understand that the dopants would necessarily diffuse in accordance with Fick’s laws of diffusions, thus the sharp boundaries suggested in Han figure 5 are theoretical in nature.  For example if the transition between two layers is 1 micron thick, one could consider the diameter to correspond to the greatest dimension of the transition, the smallest dimension of the transition, or the midpoint of the transition. 
  Furthermore one would expect the fiber (many kilometers in length) would have variation in diameters.  
Claim 19: See [0032] of Han.
Claim 22: See figure 5 and the associated text of Han: “a” corresponds to the claimed optical core layer; “ b” corresponds to the inner optical cladding layer; “c” corresponds to the intermediate (i.e. buried/depressed) cladding layer.

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are moot in light of the new ground of rejection.  The current rejection does not propose modifying the Han reference based on the suggestions of Draka, thus the arguments that one would not modify the Han method or use the suggestions of Draka are moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741